Callahan and Breitel, JJ.
(concurring). While there may be some doubt as to whether the evidence was sufficient to warrant a finding that licensee permitted the premises to become disorderly, there is sufficient evidence to sustain the first charge; and as the Authority has power to impose the penalty, we confirm the determination.
Dore, J. P., and Cohn, J., concur with Van Voorhis, J.; Callahan and Breitel, JJ., concur, in opinion.
Determination unanimously confirmed, with $20 costs and disbursements to the respondents.